Citation Nr: 0308268	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1940 to 
August 1945.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In a June 2001 decision, the Board 
remanded the appellant's claim so that she could be scheduled 
for a requested hearing.  The appellant withdrew the hearing 
request in August 2001.  

In a notice of decision letter to the appellant, dated in 
April 2000, the RO informed the appellant that she had not 
been approved for accrued benefits.  In an October 2001 
letter from the Board to the appellant, the Board requested 
that the appellant clarify her notice of disagreement with 
the April 2000 decision and identify whether she was in 
disagreement with the determinations for accrued benefits, 
death pension, or burial benefits.  The appellant indicated, 
by checking the appropriate box, that she was in disagreement 
with the accrued benefits issue.  Subsequently, in a letter 
to the Board, the appellant reported that she was only 
interested in pursuing on appeal the issue of DIC benefits 
under 38 U.S.C.A. § 1318, and waived consideration of any 
other issue.  As such, the Board finds the appellant to have 
withdrawn her notice of disagreement on the issue of accrued 
benefits, and the issue is no longer on appeal.  

The Board notes that in March 2003, the appellant's 
representative filed a motion to have the appellant's case 
advanced on the Board's docket.  A ruling on that motion, 
dated in April 2003, denied the appellant's request.  

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C. § 1318 where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement."  This was in keeping 
with U.S. Court of Appeals for the Federal Circuit's (Federal 
Circuit) holding in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  In National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the Federal Circuit 
revised the stay order imposed in NOVA I, directing VA to 
process all DIC claims, including "hypothetical 
entitlement" claims, except for claims under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim on the grounds of new and material evidence, pending 
further rulemaking proceedings.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  

2.  The appellant filed a substantive appeal with respect to 
the issue of service connection for cause of the veteran's 
death.  

3.  On November 2001, prior to the promulgation of a 
decision, the Board received notification from the appellant 
that the only issue she was appealing was the issue 
pertaining to entitlement to DIC under 38 U.S.C.A. § 1318, 
and she waived consideration of any other issue.  

4.  A certificate of death shows that the veteran died on 
February [redacted], 2000.  

5.  In an unappealed rating decision, dated in August 1997, 
the RO assigned a 100 percent evaluation for PTSD, and 
assigned an effective date for the award of December 3, 1991.  
This decision was not appealed.

6.  The evidence does not show that the veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of his discharge or other release from active 
duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(d)(3), (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).  

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not established.  38 U.S.C.A. § 1318, 5107 (West 
2002); 38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

With respect to the issue of service connection for cause of 
the veteran's death, the VCAA does not modify or change the 
statutory standards governing the Board's jurisdiction.  As 
such, the VCAA has no application to the facts of this case.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (holding 
that the VCAA had no application to matters of purely 
statutory interpretation).

With respect to entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, in a November 2000 statement of the case, the 
appellant was placed on notice of 38 C.F.R. § 3.22, and as 
such, the evidence that would be necessary to substantiate 
her claim.  In a letter dated in December 2002, the Board 
informed the appellant of the VCAA and of the evidence VA 
would obtain and the evidence she was responsible for 
obtaining.  As such, the steps noted above have served to 
advise the appellant of the evidence needed to substantiate 
her claim and of what evidence she was responsible for 
obtaining.  The appellant has not identified, nor is the 
Board aware of, additional medical records in VA custody that 
could be obtained.

VA has thereby met its obligation to notify the appellant of 
the evidence needed to substantiate her claim and of what 
evidence she was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  Consideration of the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1318 does not 
require a medical opinion.  This case turns mainly on the 
finality of a prior decision that set the effective date of 
the veteran's 100 percent evaluation.

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the appellant in substantiating her 
claims.  Therefore, the Board will address the merits of the 
appellant's claims.  

Service Connection for Cause of the Veteran's Death

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

Withdrawal may be made by the veteran or by his or her 
authorized representative, except that prior to April 18, 
2003, a representative may not withdraw a Substantive Appeal 
filed by the veteran personally without the express written 
consent of the veteran.  38 C.F.R. § 20.204(c); see 68 Fed. 
Reg. 13,235-6 (March 19, 2003) (to be codified at 38 C.F.R. 
§ 20.204).

In this instance, the appellant submitted a substantive 
appeal with respect to the issue of service connection for 
cause of the veteran's death.  The Board notified the 
appellant in a letter dated in October 2001, that her 
substantive appeal on this issue was possibly inadequate.  In 
November 2001,  the Board received notification from the 
appellant that the only issue she was appealing was the issue 
pertaining to entitlement to DIC under 38 U.S.C.A. § 1318, 
and she waived consideration of any other issue.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the issue of entitlement to 
service connection for cause of the veteran's death and the 
issue is dismissed without prejudice.  

DIC under 38 U.S.C.A. § 1318

Benefits are payable to the surviving spouse of a deceased 
veteran, in the same manner as if the death were service 
connected, if the veteran died not as the result of the 
veteran's own willful misconduct, and if the veteran was 
either in receipt of or entitled to receive compensation at 
the time of death for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
The service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  The total rating may be either 
schedular or based upon unemployability.  Id.

Furthermore, under specific and limited exceptions, DIC 
benefits may be warranted, if the veteran was 
"hypothetically" entitled to a 100 percent disability 
rating for the required period of time.  Marso v. West, 13 
Vet. App. 260 (1999).  Consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 (1991) applies, i.e., for 
those "entitled to receive" claims received prior to the 
March 1992 effective date of the earlier version of section 
20.1106, or, where a veteran had never filed a claim for VA 
benefits, and therefore no final VA decision regarding the 
veteran's level of disability was made.  Id (citing to 
Carpenter v. West, 11 Vet. App. 140 (1998), and Wingo v. 
West, 11 Vet. App. 307 (1998).  

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1318, and 38 U.S.C.A. § 1311(a)(2), issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2002).  In this respect, VA amended 38 C.F.R. § 20.1106 to 
provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  

Subsequent to the appellant's filing of her claim for DIC 
benefits, VA promulgated changes to 38 C.F.R. § 3.22.  The 
amendments clarified the meaning of "entitled to receive 
compensation" for purposes of that section.  Generally, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, such amendments may not be applied 
prior to the stated effective date.  See 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000 (2000).

The Board emphasizes that the RO does not appear to have 
considered/applied the "new" version of 38 C.F.R. § 3.22.  In 
this respect, the November 2000 statement of the case notes 
the old version of the regulation.  However, to the extent 
that the amendments are arguably more restrictive, the Board 
finds that the old version of 38 C.F.R. § 3.22 is more 
favorable to the appellant; thus, it will be applied in this 
case.  See Karnas, 1 Vet. App. at 313.  Therefore, the 
appellant will not be prejudiced by the Board's current 
consideration of her claim.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  



Analysis

In this case, there is no contention that the veteran was 100 
percent disabled from the date of his discharge from service.  
Nor does the appellant argue that any disability other then 
the veteran's psychiatric disability warranted a 100 percent 
evaluation at any time during the veteran's lifetime.  The 
veteran was in receipt of 100 percent evaluation for post-
traumatic stress disorder (PTSD) effective from December 3, 
1991, until his death February [redacted], 2000, a period of less than 
ten years.  

Service connection for an anxiety disorder was established by 
rating decision dated in September 1945.  The veteran did not 
express disagreement with either the initial assignment of a 
30 percent disability rating, or with the assigned effective 
date of the grant, August 28, 1945.  

Following a subsequent reduction of the veteran's disability 
rating from 30 to 10 percent, the RO increased the disability 
rating back to 30 percent in a November 1988 rating decision.  
The award was effective from September 14, 1988.  The veteran 
expressed disagreement with the decision.  In a June 1990 
decision, the Board denied an increase in the veteran's 
disability rating for anxiety. 

In an October 1991 Board decision, the veteran's disability 
rating was increased from 30 percent to 50 percent.  In an 
October 1991 rating decision, the RO granted the veteran a 50 
percent rating effective from December 14, 1989.  The veteran 
did not express disagreement with this action.  Instead, as 
noted above, he sought an increased rating for his anxiety 
disability in December 1991.  

In April 1997, the rating for the veteran's disability, 
characterized as PTSD, was increased to 70 percent.  In 
August 1997, the veteran was awarded a 100 percent rating 
with an effective date of December 3, 1991.  He did not 
express disagreement with the assigned award or its effective 
date.  

Therefore, the August 1997 decision became final with respect 
to the award and its assigned effective date.  See 38 C.F.R. 
§ 20.1103 (2002).

Because the appellant filed her DIC claim after the March 
1992 effective date for 38 C.F.R. § 20.1106, and the record 
shows that there is a final RO decision regarding the 
effective date of the 100 percent rating, "hypothetical" 
entitlement to a total or 100 percent disability rating for 
the required period of time is not for application.  The 
limited exceptions provided in Carpenter and Wingo are not 
present in this particular case.  See Marso, supra.

With regard to CUE, in order for a valid CUE claim to be 
raised, the appellant must allege with some specificity what 
the alleged error is, and, unless it is patently clear and 
unmistakable, the appellant must provide persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 
(1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); See Eddy v. 
Brown, 9 Vet. App. 52; 57 (1996).  The standard with respect 
to raising a claim for CUE is that it must be "the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo, 6 Vet. 
App. at 43.  CUE requires more than a disagreement on how the 
facts are weighed or evaluated; the appellant must show that 
the correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

The U.S. Court of Appeals for Veterans' Claims has held that 
a claimant must raise with specificity issues of CUE under 
section 1318(b).  See Marso, supra.  In this respect, the 
appellant noted in an October 2000 statement that the 
assignment of an effective date of 1991 was clearly incorrect 
for the veteran's total schedular rating, and that the 
effective date of 1988 should have been assigned.  In a 
November 2002 statement, the appellant noted, "I was denied 
any [DIC] entitlement, because of an error in the calculation 
of the effective date of my husband's disability (it should 
have been October 1988 vs. 1991)."  

The appellant has not claimed CUE in any specific rating 
decision or that the correct facts, as they were known at the 
time, were not before the adjudicator.  Furthermore, the 
appellant has not contended that there was medical evidence 
in constructive possession of VA that was not before the RO 
or Board at the time of their decisions.  A liberal 
interpretation of the appellant's argument, however, does 
appear to suggest that she is claiming that the pertinent 
regulatory and/or statutory provisions associated with 
effective dates were incorrectly applied when the veteran was 
granted a total schedular rating for his service-connected 
anxiety disorder in August 1997.  The appellant's 
representative has also argued that the RO, in assigning an 
effective date for the veteran's total schedular rating, 
should have considered 38 C.F.R. § 3.400(o)(2).  That 
regulation provides that, if an increase in disability 
precedes the filing of a claim and the claim is received 
within one year of the increase, an effective date may be 
assigned up to a year from the date the increase occurred.  

In looking at the August 1997 rating decision, the RO 
assigned the effective date for a total schedular rating 
based on the veteran's claim for an increased rating which 
was received December 3, 1991.  The RO noted that the veteran 
had prosecuted his claim since that date.  As noted above, 
the veteran did not file a notice of disagreement with the 
RO's October 1991 rating decision which awarded a 50 percent 
disability rating.  That decision subsequently became final.  
Furthermore, a notice of disagreement was not filed with the 
assigned effective date in August 1997.  With respect to the 
regulatory provisions in effect in August 1997, under 
38 C.F.R. § 3.400(o)(1), the effective date for an increased 
rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  Thus, the veteran's 
increased rating claim for his anxiety disorder was received 
by the RO in December 1991, and as such, the veteran is not 
entitled to an effective date prior to that date.  

The Board has also considered 38 C.F.R. § 3.400(o)(2).  
However, there is no indication in the evidence, especially 
in light of the June 1990 Board decision, that the veteran 
would have warranted an effective date prior to December 3, 
1991.  Furthermore, to do so would be consideration on how 
the facts were weighed or evaluated by the adjudicators which 
is not grounds for CUE.  

In sum, the criteria for a grant of entitlement to DIC 
benefits have not been met.  Specifically, the evidence does 
not show that the veteran was in receipt of a 100 percent 
evaluation for 10 years prior to his death.  Additionally, 
the appellant applied for DIC benefits subsequent to March 
1992 and there exist final RO decisions setting out the 
veteran's disability ratings and the effective dates of the 
awards.  As such there is no entitlement under 38 U.S.C.A. § 
1318 and the appellant's claim fails because of absence of 
legal merit or lack of entitlement under the law, thereby 
warranting a denial of the claim as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

